Exhibit 10.1

 

THE SPECTRANETICS CORPORATION

MASTER CONSULTING AGREEMENT

 

This Master Consulting Agreement (“Agreement”) is entered into this 8th day of
April, 2010 by and between The Spectranetics Corporation, a Delaware
Corporation, 9965 Federal Drive, Colorado Springs, CO 80921 (“Spectranetics”),
and Dr. Craig Walker (“Consultant”).

 


RECITALS


 

A.                                   Spectranetics is engaged in, among other
things, the business of researching, developing, and commercializing proprietary
lasers, catheters, and other devices for the treatment of coronary and
peripheral vascular disease and management of cardiac leads throughout the
United States and the world.

 

B.                                     Consultant represents that he or she is a
qualified physician, experienced in treatment of coronary and/or peripheral
vascular disease techniques, including but not limited to the use of the
Spectranetics coronary and/or peripheral applications, and duly licensed in the
state of Louisiana with knowledge and insights regarding the treatment of
coronary and/or peripheral vascular disease and/or management of cardiac leads

 

C.                                     Spectranetics and Consultant desire to
enter into an agreement in which Consultant will provide consulting services to
Spectranetics according to the terms and conditions set forth below.

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the recitals above and the mutual promises
set forth below and other good and valuable consideration, the parties agree as
follows:

 

Duties.  Consultant shall provide consulting services as requested in writing by
an authorized employee at Spectranetics as specified in paragraph below, from
time to time in a variety of areas where, in Spectranetics’ opinion, such
services would be useful or necessary, including but not limited to the areas of
laser coronary and/or peripheral application treatment products, product
development, non-laser products, procedures, and/or clinical
operations/studies.  In addition, Consultant may be asked to directly support
clinical training, education of physicians or other medical professionals and/or
Spectranetics employees, and/or act as an advisor with respect to new marketing
materials, initiatives and programs, in each case related to treatment of
coronary and/or peripheral vascular disease.  Spectranetics reserves the right
to review and/or approve any or all presentation materials, including not only
slide presentations but also the selection of live cases at any SPNC sponsored
event, to ensure consistency with the FDA approved indications for use. 
Exhibit A is a list of types of services which Spectranetics may request.

 

Consultant shall perform the consulting services in accordance with all
applicable local, federal and state laws and regulations and generally accepted
standards of good clinical

 

--------------------------------------------------------------------------------


 

practice, including without limitation the Health Insurance Portability and
Accountability Act (“HIPPA”), the anti fraud and abuse provisions of the
Medicare laws, and the Food, Drug and Cosmetic Act and their implementing
regulations.

 

1                                          Term. The term of this agreement
shall be from the date of this Agreement until March 31, 2011.

 

2.                                       Compensation.  Consultant shall receive
compensation from Spectranetics as outlined in Exhibit A, plus previously agreed
upon-reasonable out-of-pocket expenses for consulting services rendered under
this Agreement, provided further than Consultant shall not be paid for
consulting services in excess of 10 days in any month without prior approval in
writing from an Executive Officer of Spectranetics. Services outside of those
outlined in Exhibit A will be negotiated separately and will be subject of a
written amendment or separate agreement.

 

Consultant shall invoice Spectranetics monthly for services rendered pursuant to
this Agreement, which invoice shall describe the services provide and the number
of hours associated with such work.  Spectranetics shall pay such invoice within
30 days of receipt.

 

The compensation paid under this Agreement shall constitute revenues to
Consultant.  Spectranetics shall not withhold any amounts therefrom as federal
or state income tax or as employee contributions under FICA or any federal or
state unemployment, welfare or health insurance program, and Spectranetics shall
not make any employer contributions thereunder with respect to Consultant’s
compensation under this Agreement.

 

3.                                       Engagement of Consultant.  An
authorized Spectranetics employee shall provide each request for a consulting
service in writing in sufficient detail to provide clear instructions to
Consultant and to allow Spectranetics to verify that Consultant performed the
service requested.  Only authorized employees to engage Consulting Services are
listed in attached Exhibit B.  Spectranetics shall pay Consultant for each
service requested by Spectranetics and performed by Consultant at the rate set
forth in Exhibit A pursuant to Section 2.  Such rates are full consideration for
the service rendered to Spectranetics, inclusive of travel time, associated
incidental expenses (as set forth below) and reasonable preparation.  No
additional amounts shall be paid for such services and such rates are not in
consideration for patient care for which Consultant is otherwise compensated. 
Any payments due are payable within thirty (30) days from the date Spectranetics
confirms that the services was performed in accordance with this Agreement.

 

4.                                       Reimbursement for Business Expenses. 
Spectranetics shall reimburse Consultant for reasonable and necessary business
expenses (e.g., air/train/car, hotel, meals, etc.) incurred by Consultant in
connection with a service performed as requested by Spectranetics, provided that
such expenses have been pre-approved in writing by Spectranetics personnel prior
to any consulting work being performed and that such expenses are consistent
with Spectranetics Travel and Entertainment Policy reimbursement guidelines,
which shall be made available to Consultant upon request.  Reimbursement for
such expenses is payable within thirty (30) days from the date Spectranetics
receives documentation from Consultant supporting the fact that such expenses
are reimbursable in accordance with this Agreement.

 

2

--------------------------------------------------------------------------------


 

5.                                 No Payments in Excess of Legal Limits.  The
parties acknowledge and agree that the compensation paid under this Agreement is
intended to be consistent with applicable law, regulation and industry
guidelines, and does not exceed the fair market value of the service to be
provided to Spectranetics under the Agreement.  The parties understand and agree
that the payments under this Agreement are not intended, directly or indirectly,
to induce or reward Consultant for ordering, using, or recommending
Spectranetics’ products and Consultant is under no obligation under this
Agreement or otherwise to make any use or to arrange for or recommend any use of
Spectranetics products or as a reward for past business.

 

6.                                 Non-Exclusive Activity.  The parties
understand that performance under this Agreement is not the exclusive activity
of Spectranetics or Consultant and that Spectranetics and Consultant each may
undertake other activities, provided that Consultant shall not compete with
Spectranetics except as expressly permitted under Paragraph 8 below.

 

7.                                 Non-Disclosure of Confidential Information. 
Consultant acknowledges that the services to be rendered under this Agreement
may cause each party to receive confidential and proprietary information from
the other party.  Proprietary Information shall include, without limitation,
Spectranetics customer data, custom databases, computer programs, computer
applications, product development plans, inventions, invention disclosures,
intellectual property, and other business methods, processes, techniques, plans
and more (“Proprietary Information”).  All Proprietary Information disclosed to
or created or developed by Consultant pursuant to this Agreement shall be deemed
to be the exclusive property of Spectranetics.

 


CONSULTANT ACKNOWLEDGES THAT THE PROPRIETARY INFORMATION HAS ECONOMIC VALUE TO
SPECTRANETICS DUE TO THE FACT THAT THE PROPRIETARY INFORMATION IS NOT GENERALLY
KNOWN TO THE PUBLIC OR THE TRADE AND THAT THE UNAUTHORIZED USE OR DISCLOSURE OF
PROPRIETARY INFORMATION IS LIKELY TO BE EXTREMELY DETRIMENTAL TO SPECTRANETICS’
INTERESTS.  CONSULTANT THEREFORE AGREES TO HOLD IN STRICT CONFIDENCE AND NOT TO
DISCLOSE TO ANY THIRD PARTY ANY PROPRIETARY INFORMATION ACQUIRED OR CREATED OR
DEVELOPED BY CONSULTANT UNDER THIS AGREEMENT.  UPON TERMINATION OF THIS
AGREEMENT, CONSULTANT SHALL DELIVER TO SPECTRANETICS ALL DOCUMENTS ACQUIRED OR
CREATED OR DEVELOPED DURING THE COURSE OF RENDERING SERVICES TO SPECTRANETICS
UNDER THIS AGREEMENT, WHETHER IN WRITTEN OR ELECTRONIC FORM, INCLUDING WITHOUT
LIMITATION, ALL CORRESPONDENCE, MEMORANDA, AND NOTES AND ALL SUMMARIES, INDICES
AND EXCERPTS THEREOF, THAT ARE IN CONSULTANT’S POSSESSION, CUSTODY OR CONTROL.


 

Proprietary Information disclosed to a receiving party shall, for a period of
five years from the date of termination of the project or a date set forth by
mutual agreement by both parties, whichever is later, be held in confidence by
the receiving party.  Such Proprietary Information shall not be disclosed to
others by the receiving party, nor shall it be used by the receiving party
except for the purpose set forth above, without the prior written approval of
the disclosing party.

 

The conditions of this Paragraph 7 hereof shall not apply to information:

 

(i)                                   which was in the public domain or
generally available to the public prior to receipt thereof by the receiving
party from the disclosing party, or which subsequently becomes

 

3

--------------------------------------------------------------------------------


 

part of the public domain or generally available to the public except by
wrongful act of the receiving party or an employee or agent of the receiving
party; or

(ii)                                which the receiving party can show was in
its possession prior to receipt from the disclosing party, or was received
thereafter from a third party having no obligation of confidentiality to the
disclosing party with respect to such information.

(iii)                             which the receiving party can show was
independently developed by the receiving party without use of or access to the
disclosing party’s proprietary information.

 

Notwithstanding anything to the contrary in this Paragraph 7, Proprietary
Information and the relationship between the parties may be disclosed by a party
to those of its employees and agents who require knowledge thereof in connection
with their duties in conducting the aforesaid purpose of the Agreement, provided
such party informs all such employees and agents of the terms of the Agreement
and their duties hereunder and obtains their consent hereto as a condition for
their relationship between the parties may be disclosed by a party to
legislative, judicial, or regulatory body requiring its disclosure, provided
that prior to such disclosure, such party has notified the other party of the
requirement with an opportunity for such other party to seek an appropriate
protective order.

 

Upon written request of a party who has disclosed Proprietary Information to a
receiving party, the receiving party shall promptly return all Proprietary
Information except that one copy may be retained by legal counsel of the
receiving part as evidence of what was disclosed.

 

8.                                       No Competition.  Consultant
acknowledges that Consultant’s use and creation and development of Proprietary
Information under this Agreement will render Consultant unable to perform
similar services for any person, business, company or concern that competes or
is likely to compete with Spectranetics (“Competitor”) without using and/or
disclosing one or more Proprietary Information.  In consideration of the
confidence placed in Consultant by Spectranetics, Consultant agrees not to
render similar services for any Competitor from the date of this Agreement
through the first anniversary of the termination of this Agreement (the “Term”),
except with the prior written consent of Spectranetics, which consent shall not
be unreasonably withheld.  During the Term, Consultant shall not solicit or
cause to be solicited, directly or indirectly, any person who is or has been a
Spectranetics employee or consultant, to work for a Competitor.

 

9.                                       Termination.  Either party may
terminate this Agreement without cause upon fifteen (15) days written notice to
the other party.  Termination for cause shall be in writing and shall be
effective as provided in such written notice.  Upon termination of this
Agreement, Consultant shall be paid all compensation then owing and unpaid.  The
payment of such amount, plus any properly documented reimbursable expenses under
Paragraph 3 and 5 shall satisfy all obligations of Spectranetics to Consultant
under this Agreement.  The provisions of Paragraphs 7, 8, 9, 13, 21, 22 and 23
shall survive termination of this Agreement.

 

10.                                 Status of Consultant.  Consultant is not an
employee of Spectranetics and shall not participate in any employee benefit
plans or other benefits or conditions of employment available to Spectranetics
employees.  Consultant shall have no authority to act as an agent of
Spectranetics, except as specially delegated in writing, and Consultant shall
not represent to the

 

4

--------------------------------------------------------------------------------


 

contrary to any person.  Consultant shall not direct the work of any employee of
Spectranetics, make any management decisions, or undertake to commit
Spectranetics to any course of action in relation to any third party. 
Consultant shall not be subject to any control or direction of Spectranetics in
the manner or performance of rendering services hereunder, Spectranetics being
interested only in the end product of Consultant’s efforts as requested by
Spectranetics.

 

11.                                 Qualifications of Consultant.  Consultant
represents and warrants that Consultant has not:  (i) been convicted of any
felony, any business crime, or any crime relating to Consultant’s honesty or
integrity; (ii) had Consultant’s license to practice any licensed profession in
any state is suspended, revoked, or limited; (iii) been reprimanded or censured
by any federal or state licensing or regulatory agency; or the delivery of
healthcare items or services, or (iv) been excluded from participation in
Medicare, Medicaid or another Federal Health Care Program (as defined in 42
U.S.C. § 1320a-7b(f) or been disbarred or suspended from participation in any
activity regulated by the Food and Drug Administration or in any federal
procurement or non procurement program.  Consultant shall promptly notify
Spectranetics if any of these events occur.

 

12.                                 Authority.  The parties represent and
warrant that they have full right and authority to enter into this Agreement
under applicable law.  Consultant will secure any required or necessary
notifications or approvals to provide Services under this Agreement.

 

13.                                 Indemnification.  Consultant agrees to
indemnify and hold forever harmless Spectranetics and its officers, directors,
shareholders, and employees from any claims, costs, or expenses, including
attorneys’ and experts’ fees, arising from any action against Spectranetics
and/or Consultant concerning Consultant’s actions or failure to act in
accordance with this Agreement.

 

14.                                 Assignment.  Spectranetics may assign its
interest in this Agreement to any entity directly or indirectly controlled by
Spectranetics or to any successor by merger or sale of substantially all of its
assets.  The provisions of this Agreement shall inure to the benefit of the
permitted assigns and successors in the interest of Spectranetics.  Consultant
may not assign or transfer this Agreement, it being deemed personal to him only.

 

15.                                 Entire Agreement.  This Agreement is the
complete, final and exclusive statement of the agreement between the parties
with respect to the subject matter hereof.  This Agreement supersedes all prior
or contemporaneous agreements, negotiations, representations, understandings,
and discussions between the parties and/or their respective agents and counsel
with respect to the subject matter covered hereby.

 

16.                                 Amendments.  This Agreement may be modified
or amended only by a written instrument signed by the party sought to be bound.

 

17.                                 Captions.  All paragraph headings are for
convenience only and shall not be considered in interpreting any provision of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

18.                                 Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect and for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be affected or impaired
in any way, it being intended that all of the parties’ rights and privileges
arising hereunder shall be enforceable to the fullest extent permitted by law.

 

19.                                 Waiver.  Failure by any party to enforce any
obligation of the other party shall not constitute a waiver of any further or
other obligation of the other party.

 

20.                                 Compliance with Law and Regulations.  Each
party shall comply with any law, statute, ordinance, directive, code,
regulation, rule or order of any Federal, state or local governmental body or
agency.  Consultant shall be familiar with the Indications for Uses for any
Spectranetics product that he or she may describe, discuss, teach or train at
any Spectranetics sponsored event.  Consultant further agrees that all aspects
of his or her training of others at any Spectranetics sponsored event shall stay
within the Indications for Use of the product.  Spectranetics reserves the right
to review and/or approve any or all presentation materials, including not only
slide presentations but also the selection of live cases at any Spectranetics
sponsored event, to ensure consistency with the FDA approved indications for
use.  Physician shall provide Spectranetics with a copy of all presentation
materials, including a summary of the live cases anticipated at any training
event, no later than 48 hours in advance of any such event

 

21.                                 Applicable Law.  This Agreement and the
rights of the parties hereunder shall be governed by and enforced in accordance
with the internal laws of the State of Colorado.

 

22.                                 Arbitration.  Any controversy or claim
arising out of or relating to this Agreement, or breach thereof, shall be
settled by arbitration in accordance with the Rules of the American Arbitration
Association, and judgment upon any proper award rendered by the arbitrators may
be entered in any court having jurisdiction thereof.  There shall be one
arbitrator, chosen by the mutual agreement of Spectranetics and Consultant. 
Each party shall pay the fees of his, her or its own attorneys, as well as the
expenses of his, her or its own witnesses and all other costs connected with the
arbitration.  The costs of the arbitration (including the cost of the
arbitrator, and any record or transcripts thereof, if any, administrative fees,
and all other fees and costs) shall be borne equally by the parties.

 

23.                                 Notices.  All notices provided for or
permitted hereunder shall be in writing, signed by the party giving the same and
shall be deemed properly given and received when personally delivered; or upon
receipt of a confirmation by the other party.

 

24.                                 Counterparts.  This Agreement may be
executive in any number of counterparts and by the parties in separate
counterparts, each of which so executive shall be deemed to be an original, and
such counterparts together shall constitute one and the same Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

The Spectranetics Corporation

Consultant:

 

 

 

 

 

 

 

 

By:

/s/ Jason Hein

 

By:

/s/ Craig Walker, M.D.

Jason Hein

 

Craig Walker, MD

Senior Vice-President

 

225 Dunn Street

Vascular Intervention

 

Houma, LA 70360

Lead Management

 

985-876-0300

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Type of Engagement

 

Description

 

Honorarium

 

Reimbursable Business
Expenses

A.

 

Project Consulting

 

 

Consultant will provide input, feedback, or advice on a specific project (i.e.
product concepts, training process, sales & marketing collateral/strategy,
clinical studies, manuscripts, etc).

 

 

$300/hour up to a maximum of $2500/day or $3000 if overnight stay is required

 

 

Reasonable coach air travel, ground transportation to and from home to airport
and airport to meeting venue. One night lodging (if applicable and reimbursement
for meals.

B.

 

Educational Presentations

 

 

Consultant will provide educational presentations on treatment of coronary
and/or peripheral vascular disease and coronary and/or laser peripheral
applications (indications, techniques, cases, etc.) to various audiences that
may include physician, allied health professionals, or Spectranetics personnel.

 

 

$300/hour up to a maximum of $2500/day or $3000 if overnight stay is required.

 

Master Summits will be paid out separately at $300/hour up to a maximum of $4500
per event, $5000 if an overnight stay is required.

 

 

Reasonable coach air travel, ground transportation to and from home to airport
and airport to meeting venue. One night lodging (if applicable and reimbursement
for meals.

C.

 

Offsite Lab Training or Proctorships

 

 

Physicians involved with training other physicians in a lab other than their own
(3 case minimum). Training involves but is not limited to live cases (hands-on),
presentations, case examples, and Q&A.

 

 

$300/hour up to a maximum of $2500/event or $3000 if overnight stay is required.

 

No payment for training another physician from Consultants practice group or
LLP.

 

Reasonable coach air travel, ground transportation to and from home to airport
and airport to meeting venue. One night lodging (if applicable and reimbursement
for meals.

D.

 

Observational Coronary and/or Peripheral Application Treatment Training

 

 

Consultant will provide observational coronary and/or peripheral application
treatment training at their own institution for visiting physicians and staff.
Training involves but is not limited to live cases (minimum of 3 cases with
laser assistance), didactic presentations, case examples, and Q&A.

 

 

$300/hour up to a maximum of $3000/event

 

$300/hour up to a maximum of $2500 per event if Spectranetics is the secondary
sponsor.

 

No payment for training another physician from Consultants practice group or
LLP.

 

 

No expense reimbursement.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

To be eligible for a consulting payment, Spectranetics must make a specific
written request to the Consultant for the service, in accordance with the terms
of this Agreement.

 

Authorized requestors of services are:

 

Senior Vice President of Vascular Intervention & Lead Management

Director of Training, Vascular Intervention

Director of National Accounts

 

9

--------------------------------------------------------------------------------